923 F.2d 200
287 U.S.App.D.C. 377
Unpublished DispositionNOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.John DOEv.William H. WEBSTER, Director of Central Intelligence, Appellant.
No. 90-5056.
United States Court of Appeals, District of Columbia Circuit.
Oct. 23, 1990.

Before WALD, Chief Judge and HARRY T. EDWARDS and HENDERSON, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of appellant's motion for summary reversal, the opposition thereto and the reply, it is


2
ORDERED that the motion be denied and that the district court's denial of appellant's motion to vacate judgment be affirmed.  Appellant's reliance on Fed.R.Civ.P. 60(b) is misplaced, as that Rule applies exclusively to final judgments.  We note, however, that fairly construing the court's mandate in this case, the legal basis for granting the injunction in question has been reversed.    See Webster v. Doe, 486 U.S. 592 (1988).  We assume therefore, that upon proper motion, the district court will dissolve the injunction.    See Yablonski v. UMW, 454 F.2d 1036, 1038 (D.C.Cir.1971) (district court is "without power to do anything which is contrary to either the letter or spirit of the mandate construed in the light of the opinion of [the] court deciding the case."), cert. denied, 406 U.S. 906 (1972).    See also Litman v. Massachusetts Mutual Life Insurance Co., 825 F.2d 1506, 1511 (11th Cir.1987), cert. denied, 484 U.S. 1006 (1988).  Such action does not foreclose the court from issuing an injunction or granting other equitable relief as the district court may deem appropriate in the case now pending before it.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 15.